[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                           AUGUST 25, 2009
                             No. 09-10693                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 91-00160-CR-JAL

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

GERARD DAVID BARNES,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (August 25, 2009)

Before BLACK, HULL and PRYOR, Circuit Judges.

PER CURIAM:
      Gerard David Barnes appeals his 36-month sentence, imposed after he was

found to have violated the terms of his supervised release by committing, among

other things, the offense of burglary. Barnes argues the district court’s departure

from the guidelines and imposition of a 36-month sentence was unreasonable,

because the court ordered the sentence to be served consecutive to a 15-year state

sentence set to be imposed and failed to consider the § 3553(a) factors.

      Under 18 U.S.C. § 3583(e), a district court may, after considering certain

factors set forth in 18 U.S.C. § 3553(a) and upon finding by a preponderance of the

evidence that a defendant has violated a condition of supervised release, revoke the

term of supervised release and impose a term of imprisonment. United States v.

Sweeting, 437 F.3d 1105, 1107 (11th Cir. 2006).

      We review a sentence imposed upon the revocation of supervised release for

reasonableness under a deferential abuse-of-discretion standard. Gall v. United

States, 128 S. Ct. 586, 591, 594 (2007); Sweeting, 437 F.3d at 1106-07. The party

challenging the reasonableness of the sentence bears the burden of establishing that

the sentence is unreasonable in light of both the record and the § 3553(a) factors.

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005); see also United States

v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005).

      For a Class A felony, the maximum term of imprisonment that could be



                                          2
imposed upon revocation of supervised release is five years, pursuant to 18 U.S.C.

§ 3583(e)(3). Chapter 7 of the Sentencing Guidelines recommends a sentencing

range of 21-27 months for a Grade B violation of supervised release when the

defendant has a criminal history category of VI. U.S.S.G. § 7B1.4(a). Chapter 7

also states that any term of imprisonment imposed upon the revocation of

supervised release shall be ordered to be served consecutively to any sentence that

the defendant is serving, whether or not the sentence of imprisonment being served

resulted from the conduct that is the basis of the revocation of supervised release.

U.S.S.G. § 7B1.3(f).

      Barnes has failed to show that the district court procedurally erred, as the

record indicates the court considered the statements of the parties, had a reasoned

basis for its decision, and considered the § 3553(a) factors. See United States v.

Rita, 127 S. Ct. 2456, 2468 (2007). Furthermore, given Barnes’s extensive

criminal history, we cannot say that a sentence only 9 months above the high end

of the Guidelines range and 24 months below the statutory maximum is outside the

range of reasonable sentences dictated by the facts of this case. See United States

v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008).

      Because Barnes has failed to show that his sentence is procedurally or

substantively unreasonable in light of the record and the § 3553(a) factors, see



                                           3
Gall,128 S. Ct. at 597, we affirm his sentence.

      AFFIRMED.




                                          4